DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-6 and 18-29 have been fully considered but they are not persuasive. 
As to claim 1, Applicant asserts that the combination of Morrissey in view of Oda fail to teach or disclose at least “the interlamination layers comprise a partially conducting material having a conductivity greater than or equal to 10-4 S/cm and less than or equal to 105 S/cm”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Morrissey in view of Oda since Oda teaches at least “the interlamination layers comprise a partially conducting material having a conductivity greater than or equal to 10-4 S/cm and less than or equal to 105 S/cm” from the teaching “an electrical resistivity on the order of 10-2 to 10-1 ohm cm”, i.e. a conductivity of 10~102 S/cm, which is in the range “10-4 S/cm and less than or equal to 105 S/cm”, respectively.
Further, it would have been obvious to modify the conductivity of the insulating layers of Morrissey to include the conductivity of Oda, since doing so provides that “the magnetic flux density can be increased” [Oda: page 3, line 112-113].  
Applicant asserts, the combination of Morrissey in view of Oda do not teach limitations of claim 1, yet have not provided sufficient reasoning why the limitations are not met.  Both Morrissey and Oda are pertinent and related art to the current application.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Morrissey in view of Oda sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morrissey et al., (hereinafter Morrissey), U.S. Patent Application Publication 2014/0062646, in view of Oda et al., (hereinafter Oda), Japanese Patent JPH03227505A.
Regarding Claim 1, Morrissey teaches, a laminated magnetic core (Fig. 2) comprising: 
a plurality of magnetic layers (magnetically functional material 80, 82, 84, 86 and 88); and 
a plurality of interlamination layers (insulating material 70, 72, 74, 76, and 78 ) disposed between the magnetic layers in an alternating fashion; 
...  (Morrissey: Figs. 1-3, para. [0035], [0036]).
Morrissey does not explicitly teach, the interlamination layers comprise a partially conducting material having a conductivity greater than or equal to 10-4 S/cm and less than or equal to 105 S/cm.
However, Oda teaches (Fig. 1), the interlamination layers comprise a partially conducting material having a conductivity greater than or equal to 10-4 S/cm and less than or equal to 105 S/cm (“an electrical resistivity on the order of 10-2 to 10-1 ohm cm”, i.e. a conductivity of 10~102 S/cm, which is in the range “10-4 S/cm and less than or equal to 105 S/cm”).  (Oda: Fig. 1, machine translation, para. [0001], page 3, line 105-106).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conductivity of the insulating layers of Morrissey to include the conductivity of Oda, the motivation being that “the magnetic flux density can be increased” [page 3, line 112-113].  (Oda: Fig. 1, machine translation, para. [0001], page 3, line 112-113).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Morrissey in view of Oda further teaches, wherein the magnetic layers comprise a magnetic alloy (Morrissey: “nickel-iron” [0040]).  (Morrissey: Figs. 1-3, para. [0040]).
Regarding Claim 3, the combination of Morrissey in view of Oda further teaches, wherein the partially conducting material is a conductive polymer (Oda: “conductive polymer layer” [page 3, line 105-106]), the motivation being that “the magnetic flux density can be increased” [page 3, line 112-113].  (Oda: Fig. 1, machine translation, para. [0001], page 3, line 105-106, line 112-113).
Regarding Claim 4, the combination of Morrissey in view of Oda further teaches, wherein the conductive polymer is polypyrrole (Oda: “polypyrrole” [page 3, line 117]), the motivation being that “the magnetic flux density can be increased” [page 3, line 112-113].  (Oda: Fig. 1, machine translation, para. [0001], page 3, line 117, line 112-113).
Regarding Claim 5, the combination of Morrissey in view of Oda further teaches, wherein the magnetic layers each have a thickness less than or equal to 10 um and greater than or equal to 0.1 um (Morrissey: “50 to 200 nanometers” [0040], i.e. .05 to 0.2 um).  (Morrissey: Figs. 1-3, para. [0040]).
Regarding Claim 6, the combination of Morrissey in view of Oda further teaches, wherein the interlamination layers each have a thickness less than or equal to 1 um and greater than or equal to 0.1 um (Morrissey: “second insulating material are between about 20 nm and 200 nm” [claim 21], i.e. .02 to 0.2 um).  (Morrissey: Figs. 1-3, para. [0040], claim 21).
Regarding Claim 18, Morrissey teaches, 
a switched-mode power converter (“switched mode power converters” [0003]) comprising: 
an input, an output (not shown, “an input voltage for the generation of a different output voltage” [0003]), a switch coupled to the output (not shown, “switched mode power converters” reasonably teaches “a switch coupled to the output”; 
a magnetic energy storage element (Fig. 2) coupled between the input and the switch (“inductors…used in switched mode power converters” [0003] reasonably teaches “coupled between the input and the switch”); and 
…,
wherein the magnetic energy storage element comprises a laminated magnetic core (Fig. 2) comprising: 
a plurality of magnetic layers (magnetically functional material 80, 82, 84, 86 and 88); and 
a plurality of interlamination layers (insulating material 70, 72, 74, 76, and 78 ) disposed between the magnetic layers in an alternating fashion; 
...  (Morrissey: Figs. 1-3, para. [0035], [0036]).
Morrissey does not explicitly teach, a switch controller configured to modulate the switch at a frequency exceeding 0.1 MHz, and the interlamination layers comprise a partially conducting material having a conductivity greater than or equal to 10-4 S/cm and less than or equal to 105 S/cm.
However, Oda teaches (Fig. 1), 1) a switch controller configured to modulate the switch at a frequency exceeding 0.1 MHz (“switching frequency” and “the frequency was 10 KHz-10 MHz” [page 5, line 205], reasonably teaches “a switch controller configured” to operate at “a frequency exceeding 0.1 MHz” since the means to control the switching frequency would be included), and 2) the interlamination layers comprise a partially conducting material having a conductivity greater than or equal to 10-4 S/cm and less than or equal to 105 S/cm (“an electrical resistivity on the order of 10-2 to 10-1 ohm cm”, i.e. a conductivity of 10~102 S/cm, which is in the range “10-4 S/cm and less than or equal to 105 S/cm”).  (Oda: Fig. 1, machine translation, para. [0001], page 3, line 105-106, page 5, line 205).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 1) the operating frequency and to modify 2) the conductivity of the insulating layers of Morrissey to include the 1) operating frequency and 2) the conductivity of Oda, the motivation being that 1) “laminated film magnetic permeability according to the present invention is high, and the decrease is observed even when exposed to high frequencies do not have” [page 6, line 211-213] and 2) “the magnetic flux density can be increased” [page 3, line 112-113].  (Oda: Fig. 1, machine translation, para. [0001], page 3, line 112-113, page 6, line 211-213).  Therefore, the limitations of Claim 18 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 19, the combination of Morrissey in view of Oda further teaches, wherein the magnetic layers comprise a magnetic alloy (Morrissey: “nickel-iron” [0040]), and wherein the partially conducting material is a conductive polymer (Oda: “conductive polymer layer” [page 3, line 105-106]), the motivation being that “the magnetic flux density can be increased” [page 3, line 112-113].  (Morrissey: Figs. 1-3, para. [0040]), (Oda: Fig. 1, machine translation, para. [0001], page 3, line 105-106, line 112-113).
Regarding Claim 20, the combination of Morrissey in view of Oda further teaches, wherein the magnetic layers each have a thickness less than or equal to 10 um and greater than or equal to 0.1 um (Morrissey: “50 to 200 nanometers” [0040], i.e. .05 to 0.2 um), and wherein the interlamination layers each have a thickness less than or equal to 1 um and greater than or equal to 0.1 um (Morrissey: “second insulating material are between about 20 nm and 200 nm” [claim 21], i.e. .02 to 0.2 um).  (Morrissey: Figs. 1-3, para. [0040], claim 21).
Regarding Claim 21, the combination of Morrissey in view of Oda further teaches, wherein the switch controller is configured to operate the switched-mode power converter as a DC-DC converter and to regulate an output voltage at the output (Morrissey: “may be used in switched mode power converters to boost or to reduce an input voltage for the generation of a different output voltage” [0003] reasonably teaches “configured to operate the switched-mode power converter as a DC-DC converter and to regulate an output voltage at the output”).  (Morrissey: Figs. 1-3, para. [0003, [0040]).
Regarding Claim 22, the combination of Morrissey in view of Oda further teaches, an inductor (Morrissey: “inductors and transformers can be formed” [0046] Fig. 2) comprising the laminated magnetic core of claim 1.  (Morrissey: Figs. 1-3, para. [0046]).
Regarding Claim 23, the combination of Morrissey in view of Oda further teaches, a transformer (Morrissey: “inductors and transformers can be formed” [0046] Fig. 2) comprising the laminated magnetic core of claim 1.  (Morrissey: Figs. 1-3, para. [0046]).
Regarding Claim 24 and similarly claims 25-29, the combination of Morrissey in view of Oda further teaches, wherein a lateral extent of the laminated magnetic core is defined by top-down machining after completing deposition.  (Morrissey: Figs. 1-3, para. [0035], [0036]).
Further, “a lateral extent of the laminated magnetic core is defined by top-down machining after completing deposition” is related to the method of making.  “[D]etermination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/7/2022


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837